internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 4-plr-105402-99 date date legend trust - foundation - taxpayer a - taxpayer b - dollar_figurex dollars - dollar_figurey dollars - dear this is in response to the letter from your authorized representative in which he requested rulings concerning the income gift and private_foundation tax treatment of a proposed reformation of a charitable_remainder_trust in taxpayer a and taxpayer b established and funded foundation a charitable_organization described in sec_170 sec_2055 and sec_2522 of the internal_revenue_code and that is recognized as exempt from income taxes under sec_501 as a private_foundation described in sec_509 in taxpayer a and taxpayer b created and funded trust an irrevocable charitable_remainder_annuity_trust described in sec_664 taxpayer a and taxpayer b are the co-trustees of trust under the terms of trust the trustees are directed to annually pay taxpayer a and taxpayer b in equal shares an annuity equal to seven percent of the initial net fair_market_value of the assets transferred to trust on the death of the first to die of taxpayer a and taxpayer b the entire annuity is to be paid to the survivor on the death of the survivor of taxpayer a and taxpayer b the corpus of trust will be paid to foundation providing that it is an organization described in sec_170 sec_2055 and sec_2522 any income in excess of the annuity amount is to be added to trust corpus the terms of trust also provide that no amount other than the annuity amount may be paid to or for_the_use_of any person other than any organization described in sec_170 sec_2055 and sec_2522 the initial net fair_market_value of the assets transferred to trust was dollar_figurex dollars resulting in an annual annuity payable to taxpayer a and taxpayer b of dollar_figurey dollars you represent that the assets held by trust have nearly doubled in value since it was created you also represent that the cost of the charitable activities of the foundation has increased to the point that the foundation no longer has the revenue from investments and donations to conduct its charitable activities in order to improve the financial condition of the foundation so that it may conduct its charitable activities you propose to petition the appropriate local court for approval to reform the dispositive provisions in paragraph first a of trust the trust as reformed will continue to provide for the same annual annuity payments to taxpayer a and taxpayer b and for the distribution of the corpus to foundation upon the death of the survivor of taxpayer a and taxpayer b under the instrument as modified the annuity amount is to be paid first from trust income and if the income is insufficient then from trust principal further trust will be modified to provide that any trust income not distributed in satisfaction of the annuity payable to taxpayer a and taxpayer b will be distributed to the charitable_remainder beneficiary foundation providing that it is an organization described in sec_170 sec_2055 and sec_2522 in addition the trustees will have the discretion to distribute the principal of trust to foundation to improve its financial situation provided the aggregate fair_market_value of the trust assets remaining after the distribution will not be less than dollar_figurex dollars and provided that foundation is an organization described in sec_170 sec_2055 and sec_2522 in addition trust as reformed will provide that in the case of distributions in_kind the adjusted_basis of the property distributed will be fairly representative of the adjusted_basis of the property available for payment on the date of payment the reformed trust will continue to provide that no amount other than the annuity amount can be paid to or for_the_use_of any person other than a qualified charitable_organization you represent that the charitable and non-charitable beneficiaries have agreed to the proposed reformation and will execute written consents prior to the filing of the petition in the appropriate local court you have requested the following rulings status of the trust as a charitable_remainder_annuity_trust you have requested a ruling that the trust as reformed will satisfy the requirements of sec_664 and will continue to qualify as a charitable_remainder_annuity_trust under sec_664 or in the alternative that the proposed reformation will not disqualify the trust as a charitable_remainder_annuity_trust under sec_664 under sec_664 a charitable_remainder_annuity_trust is a_trust from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individuals sec_664 states generally that no amount other than the annuity amount may be paid to or for_the_use_of any person other than an organization described in sec_170 under sec_664 the value determined under sec_7520 of the remainder_interest must be at least percent of the initial net fair_market_value of all property placed in trust sec_1_664-2 of the income_tax regulations states that the governing instrument of the charitable_remainder_annuity_trust may provide that any amount other than the amount payable to or for_the_use_of a person or persons at least one of which is not an organization described in sec_170 shall be paid or may be paid at the discretion of the trustee to an organization described in sec_170 provided that in the case of distributions in_kind the adjusted_basis of the property distributed is fairly representative of the adjusted_basis of the property available for payment on the date of payment for example the governing instrument may provide that a portion of the trust assets may be distributed currently or upon the death of one or more recipients to an organization described in sec_170 the proposed reformation will authorize the trustee to make distributions of income and principal to qualified charitable organizations this grant of authority is permitted under the regulations discussed above and as discussed below item the reformation will have no effect on the present values of the beneficiaries’ respective interests in trust accordingly assuming trust satisfies all the other requirements for qualification as a charitable_remainder_annuity_trust under sec_664 the reformation as proposed will not adversely effect qualification of trust as a charitable_remainder_annuity_trust under sec_664 tax-exempt status of the trust and the foundation your request a ruling that if trust as reformed qualifies as a charitable_remainder_annuity_trust under sec_664 then it will be exempt from income_tax pursuant to sec_664 sec_664 provides in part that a charitable_remainder_annuity_trust shall for any taxable_year not be subject_to any_tax imposed by this subtitle unless such trust for such year has unrelated_business_taxable_income sec_1_664-1 provides that a_trust created after date which is a charitable_remainder_trust is exempt from all the taxes imposed by subtitle a of the code for any taxable_year of the trust except a taxable_year in which it has unrelated_business_taxable_income accordingly assuming trust satisfies all the other requirements for qualification as a charitable_remainder_annuity_trust under sec_664 and since the reformation as proposed will not adversely effect its qualification as a charitable_remainder_annuity_trust the trust will be exempt from income_tax pursuant to sec_664 in addition you request a ruling that if the foundation now qualifies as a tax- exempt_organization under sec_501 neither the proposed reformation the proposed distribution of principal nor any subsequent distributions of principal or income from the trust to the foundation in accordance with the reformation will disqualify the foundation as a tax-exempt_organization under sec_501 sec_501 provides in part for an exemption from federal_income_tax for corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporations' net_earnings inures to the benefit of any private_shareholder_or_individual after the reformation the foundation will continue to expand and operate its charitable programs pursuant to sec_501 the trust will also continue to hold assets and make distributions on behalf of the income beneficiaries and the foundation if it is assumed that the foundation now so qualifies neither the proposed reformation of the trust the proposed distribution of principal nor any subsequent distributions of principal or income from the trust to the foundation in accordance with the reformation will disqualify the foundation as a tax-exempt_organization under sec_501 recognition of taxable_income or gain you request a ruling that neither the proposed reformation the proposed distribution of principal nor any subsequent distributions of principal or income from the trust to the foundation in accordance with the trust instrument as reformed will result in recognition of taxable_income or gain by the trust the foundation or taxpayer a and taxpayer b under sec_61or sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis over the amount_realized for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange is a disposition under sec_1001 see sec_1_1001-1 of the income_tax regulations under the proposal here the trust provisions will be reformed to provide that any income not distributed in satisfaction of the annuity payable to taxpayers a and b will be distributed to the charitable_remainder beneficiary foundation in addition the trustees will have the discretion to distribute the principal of trust to foundation to improve its financial situation provided the aggregate fair_market_value of the trust assets remaining after the distribution will not be less than dollar_figurex dollars under the proposal the corpus will be maintained at a level that will support the annuity_payment to taxpayers a and b any distributions to foundation under the proposed changes however would reduce the trust corpus from what it would be without the distributions ie income in excess of the annuity amount distributed to foundation under the proposal would otherwise have been added to trust corpus the proposed changes would accelerate the payment of part of the remainder to foundation the changes are not intended to have any effect on the life beneficiaries it appears there is only a remote possibility that there would be any effect because trust corpus is to be maintained at a level that appears to be more than sufficient to provide for the continued payment of the annual annuity amounts as described by the taxpayers the trust reformation will not constitute an exchange for purposes of sec_1001 taxpayers a and b do not intend to give up any of their life_annuity interests nor are they receiving any new or additional property interest in return foundation the charitable_remainder beneficiary may benefit from the possibility of the accelerated payment of the remainder_interest but it too is not giving up a property interest thus there is no exchange however to the extent that taxpayers a and b are consenting to an acceleration to foundation of a portion of the trust remainder either trust income that would otherwise be added to corpus or corpus itself they will not be allowed a deduction for a charitable_contribution under sec_170 of the code sec_170 provides a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year sec_170 provides in part that no charitable_contribution_deduction is allowed for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity and the grantor is treated as the owner of the interest for purposes of applying sec_671 taxpayers a and b have previously transferred their interest except for their annuity interests in the property transferred to trust in addition they received a charitable_contribution income_tax deduction for the value of the remainder_interest when they created and funded trust as an irrevocable charitable_remainder_annuity_trust under the provisions of sec_664 as discussed below inasmuch as taxpayers a and b are not intending reducing the present_value of their annuity interests they are not making a further gift to charity this is different from the facts described in revrul_86_60 1986_1_cb_302 where the donor beneficiaries transferred their retained annuity interests to the charitable remainderman and were found to have qualified for an income_tax charitable_contribution tax deduction gift_tax you request a ruling that neither the proposed reformation the proposed distribution of principal nor any subsequent distribution of principal or income from the trust to the foundation in accordance with the trust instrument as reformed will be subject_to gift_tax under sec_2501 sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 states that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 the gift_tax regulations states that donative_intent on the part of the transferor is not an essential element of the application of the gift_tax to the transfer the application of the tax is based on the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor a transfer by a trustee of trust property in which he has no beneficial_interest does not constitute a gift by the trustee but such a transfer may constitute a gift by the creator of the trust if until the transfer he had the power to change the beneficiaries by amending or revoking the trust sec_25_2511-2 provides that a gift is complete where the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another sec_25_2511-2 provides that a gift is not considered incomplete merely because the donor reserves the power to change the manner or time of enjoyment thus the creation of a_trust the income of which is to be paid annually to the donee for a period of years the corpus being distributable to him at the end of the period and the power reserved by the donor being limited to a right to require that instead of the income being so payable it should be accumulated and distributed with the corpus to the donee at the termination of the period constitutes a completed_gift sec_25_2511-2 provides that the application of the tax is based on the objective facts of the transfer and the circumstances under which it is made rather than on the subjective motives of the donor for instance if a donor transfers property to himself as trustee and retains no beneficial_interest in the trust property and no power over the property except fiduciary powers the exercise or nonexercise of which is limited by a fixed_or_ascertainable_standard to change the beneficiaries of the transferred property the donor has made a completed_gift and the entire value of the transferred property is subject_to the gift_tax however the gift_tax is not applicable to a transfer for full and adequate_consideration in money or money’s worth or to ordinary business transactions as stated above under the proposal the trust provisions will be reformed to provide that any income not distributed in satisfaction of the annuity payable to taxpayers a and b will be distributed to the charitable_remainder beneficiary foundation in addition the trustees will have the discretion to distribute the principal of trust to foundation to improve its financial situation provided the aggregate fair_market_value of the trust assets remaining after the distribution will not be less than dollar_figurex dollars the amount originally transferred to the trust by taxpayer a and taxpayer b these proposed changes authorize acceleration of the payment of part of the remainder to foundation however taxpayers a and b are not transferring or relinquishing any interest in their life-time annuities and the present_value of the annuities payable to taxpayer a and taxpayer b determined under sec_7520 assuming the december sec_7520 rate of percent will be the same before and after the reformation accordingly assuming a sec_7520 rate that is percent or greater for the month of the reformation the proposed reformation the proposed distribution of principal and any subsequent distribution of principal or income from the trust to the foundation in accordance with the trust as reformed will not constitute transfers by taxpayer a and taxpayer b that will be subject_to gift_tax under sec_2501 self-dealing you request a ruling that neither the proposed reformation the proposed distribution of principal nor a subsequent distribution of principal or income from the trust to the foundation in accordance with the trust instrument as reformed will constitute an act of self-dealing under sec_4941 by the trust the foundation or taxpayer a and taxpayer b that would subject them to tax under sec_4941 for self-dealing sec_4941 provides for the imposition of tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 provides that the term self-dealing means any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4946 provides that the term disqualified_person means with respect to a private_foundation a person who is a substantial_contributor to the foundation sec_4946 provides that the term disqualified_person means with respect to a private_foundation a person who is a foundation_manager within the meaning of sec_4946 sec_4946 provides in part that the term foundation_manager means with respect to any private_foundation an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_53_4941_d_-1 of the foundation and excise_taxes regulations provides that the term indirect self-dealing shall not include a transaction with respect to a private foundation's interest or expectancy in property whether or not encumbered held by an estate or revocable_trust including a_trust which has become irrevocable on a grantor's death regardless of when title to the property vests under local law if- i the administrator or executor of an estate or trustee of a revocable_trust either-- a possesses a power of sale with respect to the property b has the power to reallocate the property to another beneficiary or c is required to sell the property under the terms of any option subject_to which the property was acquired by the estate or revocable_trust ii such transaction is approved by the probate_court having jurisdiction over the estate or by another court having jurisdiction over the estate_or_trust or over the private_foundation iii such transaction occurs before the estate is considered terminated for federal_income_tax purposes pursuant to paragraph a of sec_1_641_b_-3 of this chapter or in the case of a revocable_trust before it is considered subject_to sec_4947 iv the estate_or_trust receives an amount which equals or exceeds the fair_market_value of the foundation's interest or expectancy in such property at the time of the transaction taking into account the terms of any option subject_to which the property was acquired by the estate_or_trust and v with respect to transactions occurring after date the transaction either-- a results in the foundation receiving an interest or expectancy at least as liquid as the one it gave up b results in the foundation receiving an asset related to the active carrying out of its exempt purposes or c is required under the terms of any option which is binding on the estate_or_trust sec_53_4947-1 provides that for purposes of this section and sec_53_4947-2 a split-interest trust within the meaning of sec_4947 is a_trust which is not exempt from taxation under sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed within the meaning of paragraph a of this section under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 a_trust is one which has amounts in trust for which a deduction was allowed under sec_642 within the meaning of sec_4947 once a deduction is allowed under sec_642 to the trust for any amount permanently set_aside sec_53_4947-1 provides that a split-interest trust is subject_to the provisions of sec_507 except as provided in paragraph e of this section e to the extent applicable to a split-interest trust except as provided in sec_4947 except as provided in sec_4947 and in the same manner as if such trust were a private_foundation since taxpayer a and taxpayer b are the foundation's managers and substantial contributors to the foundation they are disqualified persons within the meaning of sec_4941 and b taxpayer a and taxpayer b as trustees of the trust as well as income beneficiaries will seek to have the trust reformed to ensure that the foundation will have the assets necessary to continue as well as expand its charitable programs pursuant to sec_501 the reformation will not be an attempt to change the interest of the income beneficiaries or otherwise reduce the interest of the foundation as charitable_beneficiary the trustees of the trust will obtain the approval of a court having jurisdiction over the trust before completing the proposed transaction pursuant to sec_53_4941_d_-1 accordingly neither the proposed reformation the proposed distribution of principal nor a subsequent distribution of principal or income from the trust to the foundation in accordance with reformation would constitute an act of self-dealing under sec_4941 by the trust the foundation or the foundation's managers taxpayer a and taxpayer b such as would subject any of the them to taxation under sec_4941 for self-dealing with a private_foundation termination_tax sec_507 provides that except as provided in sec_507 the status of any private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination or with respect to such organization there have been either willful or repeated acts or a willful and flagrant act giving rise to liability for tax under chapter and the secretary notifies the organization that because of such act the organization is liable for the tax imposed by sec_507 and either the organization pays the tax or the entire amount of the tax is abated under sec_507 sec_507 imposes an excise_tax on each terminating private_foundation equal to the lower_of the aggregate tax_benefit resulting from such termination or the value of its net assets after the reformation the foundation will continue to expand and operate its charitable programs pursuant to sec_501 the trust will also continue to hold assets and make distributions on behalf of the income beneficiaries and the foundation neither the trust nor the foundation will notify the secretary of its intention to terminate pursuant to sec_507 therefore the termination_tax imposed by sec_507 does not apply accordingly neither the trust nor the foundation would be subject_to the tax under sec_507 as a result of the proposed reformation the proposed distribution of principal or a subsequent distribution of principal or income from the trust to the foundation in accordance with the reformation the conclusions are based on the assumption that the trust meets the requirements of sec_664 this ruling is contingent upon the trustees obtaining approval of the amendment as proposed from the appropriate court a copy of this letter should be attached to any income gift estate or generation- skipping transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for purposes
